DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
Claims 1-8, 10-12, 15-17 are currently pending. 
Claims 1-7, and 17 are withdrawn as directed to non-elected inventions without traverse in the response dated 6/29/21.
Claim 8 is currently amended. 
Claims 8, 10-12, and 15-16 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. US Publication No. 2016/0206660 (cited on IDS dated 2/17/21, hereinafter Shi) in view of Ra et al., US Publication No. 2012/0263685 (cited on IDS dated 7/20/20, hereinafter Ra). 
Shi discloses methods of treating stem cells treated with a salicylate for the treatment of multiple myeloma or other inflammatory diseases (Abstract, ¶ [0083]). Shi discloses first obtaining a population of stem cells, such as mesenchymal stem cells (MSCs) (¶ [0087], [0126]-[0135]). The MSCs may be derived from suitable sources, including bone marrow and adipose tissue (¶ [0128]). The MSCs may then be cultured under known conditions and treated with a salicylate, such as aspirin, to increase the expression level of Fas-L in the MSCs (¶ [0146], [0134}-[0135]). Aspirin may be used at any suitable concentration, such as between 1 µg/mL to 1000 µg/mL, for between 1 hour to 100 days (¶ [0136]; 1 µg/mL equates to 0.0055 mM, 1000 µg/mL equates to 5.55 mM). The treated MSCs may be administered to a subject to treat multiple myeloma or other inflammatory diseases (¶ [0083], [0088]-[0089], [0163], [0195]). Shi suggests that the MSCs act directly on the multiple myeloma cancers cells by inhibiting their proliferation (¶ 192). 
Shi does not disclose that the media contains vitamin C, that the media contains other components, or that the cancer cells are certain types. 
Ra discloses methods of producing stem cells effective for treating cancer (Abstract). Ra explains that adult stem cells, such as mesenchymal stem cells are utilized (MSCs), may be utilized to activate the immune system to initiate anticancer activity (¶ [0031], [0060]-[0064]; i.e., immunotherapy). Ra discloses isolating adult stem cells and culturing (¶ [0028]-[0034], [0077]-[0078]). Stem cells may be obtained from adult tissues including uterus, marrow, muscle, placenta, umbilical cord blood, skin, or adipose tissue (¶ [0031]). Preferably, adipose-derived mesenchymal stem cells are utilized (MSCs) (¶ [0031). The culture media may be any suitable culture media known in the art, such as Dulbecco’s modified Eagle media (DMEM) or Keratinocyte-serum free medium (K-SFM) (¶ [0033], [0077]-[0080]). In a preferred embodiment, the culture media contains 5% fetal bovine serum (FBS), 2nM N-acetyl-L-cysteine (NAC), 0.2 mM ascorbic acid (vitamin C), 5 ng/mL recombinant epidermal growth factor (rEGF), 0.09 mM calcium, 5 µg/mL insulin, and 74 ng/mL hydrocortisone (¶ [0036]-[0048]). Ra explains that the disclosed cells successfully treat cancer by one or more of inhibiting growth of the cancer (i.e., inhibiting cancer proliferation), causing the cancer to regress, preventing recurrence of cancer, or relieving symptoms of the cancer (¶ [0056]-[0057]). Cancers which may be treated by the stem cells include glioma, gliosarcoma, anaplastic astrocytoma, medulloblastoma, lung cancer, small cell lung carcinoma, cervical carcinoma, colon cancer, rectal cancer, chordoma, throat cancer, Kaposi's sarcoma, lymphangiosarcoma, lymphangioendotheliosarcoma, colorectal cancer, endometrium cancer, ovarian cancer, breast cancer, pancreatic cancer, prostate cancer, renal cell carcinoma, hepatic carcinoma, bile duct carcinoma, choriocarcinoma, seminoma, testicular tumor, Wilms' tumor, Ewing's tumor, bladder carcinoma, angiosarcoma, endotheliosarcoma, adenocarcinoma, sweat gland carcinoma, sebaceous gland sarcoma, papillary sarcoma, papillary adenosarcoma, cystadenosarcoma, bronchogenic carcinoma, meduliary carcinoma, mastocytoma, mesothelioma, synovioma, melanoma, leiomyosarcoma, rhabdomyosarcoma, neuroblastoma, retinoblastoma, oligodentroglioma, acoustic neuroma, hemangioblastoma, meningioma, pinealoma, ependymoma, craniopharyngioma, epithelial carcinoma, embryonal carcinoma, squamous cell carcinoma, base cell carcinoma, fibrosarcoma, myxoma, myxosarcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma, and leukemia (¶ [0058]). 
As each of Shi and Ra are directed to methods of treating cancers by administering MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the generic media of Shi could be substituted for the media of Ra as a simple substitution of one media for another with a reasonable expectation that MSCs could successfully be cultured. A skilled artisan would further understand that the multiple myeloma cancer of Shi could be substituted for one of the cancers recited in Ra as a simple substitution of one known cancer for another with a reasonable expectation that cancer cell proliferation would be inhibited.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632